Citation Nr: 0503021	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  99-02 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability, 
and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from September 1952 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

When the case was most recently before the Board in September 
2003, it was remanded for further development.  This followed 
some development by Board Memo under authority then in 
effect.

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the remand below after 
reopening below.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed with respect to the issues 
decided herein.

2.  In an April 1990 decision, the Board denied the veteran's 
claims of entitlement to service connection for a back 
condition to include degenerative joint disease of the 
cervical and lumbosacral spine (recharacterized as a back 
disability); and for bilateral hearing loss.  It was held 
there was no new and material evidence to reopen the claim 
after a May 1970 rating action that did not show chronic back 
impairment related to service.

3.  The evidence received since the April 1990 Board decision 
includes evidence that is cumulative or redundant of the 
evidence previously of record, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for a back disability.  It was held that there was 
no new and material evidence to reopen the claim after a May 
1970 rating action that did not show a hearing loss related 
to service or sensorineural hearing loss within the 
presumptive period.

4.  The evidence received since the April 1990 Board decision 
includes evidence that is neither cumulative nor redundant 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen a claim of entitlement to service connection for a 
back disability. 38 U.S.C.A. § 5108, 7104 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

2.  New and material evidence has been presented to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108, 7104 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law. It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002). 

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326. However, nothing in the 
Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 38 U.S.C.A. § 5103A(f). Although the rule is 
generally effective November 9, 2000, the amended definition 
of new and material evidence, codified at 38 C.F.R. § 
3.156(a) (2003), is not liberalizing. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA. The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date. 66 Fed. Reg. 
45,620, 45,629.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA. The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate. Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001. 66 Fed. Reg. 
45,620, 45,629. As such, they are not applicable to the 
appellant's claim to reopen, which was received in August 
1993, before that date.

Review of the record reflects that through the rating 
decision, statement of the case and supplements thereto, 
Board's remand dated in September 2003, a VCAA letter dated 
in February 2004, and other correspondence, the appellant has 
been informed of the evidence and information necessary in 
order to reopen his claims and to establish service 
connection. To the extent that there is a duty to notify and 
assist in the absence of new and material evidence sufficient 
to reopen the claim, the above communications from the RO to 
the appellant, and the RO's actions pursuant to the Board's 
Remand have kept him apprised of what he must show to prevail 
in his claims and of what evidence the RO has received. These 
communications have provided the appellant with a specific 
explanation of the type of evidence necessary to reopen his 
claims, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to 
obtain on his behalf. See Generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991). Thus, the Board finds that the duty to 
assist and notify provisions of the VCAA have been fulfilled.

As discussed above, the appellant has been provided the 
notice required under the VCAA and the facts of the case have 
been properly developed. There is no indication in the record 
or reason to believe that the RO's determination would have 
been different had the claims to reopen not been the subject 
of pre-VCAA adjudication. In the Board's opinion, a remand 
for further action by the RO would only further delay 
resolution of this appeal with no benefit to the appellant. 
See Bernard v. Brown, 4 Vet. App. 384 (1993). Accordingly, 
the Board will address the merits of the appellant's claims 
to reopen.

II.  Law and Regulations - New and Material Evidence

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 
155 F.3d 1336 (Fed. Cir. 1998). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis. See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge. 


III.  Analysis

A. Claim to Reopen - Back Disability

Entitlement to service connection for a back disability was 
originally denied in an unappealed rating decision dated in 
May 1979. Evidence then of record included the service 
medical records showing treatment for the back in service, 
with no residual disability at separation. 

A subsequent claim to reopen was denied in an April 1990 
Board decision. The evidence then of record included service 
medical records; VA outpatient treatment records from 
February 1988 to March 1989; a March 1989 VA examination 
showing diagnosis of degenerative joint disease and 
arthritic-like symptoms involving the shoulders, elbows, 
hands, cervical and lumbosacral spine, and feet; and 
statements from the veteran. There was no medical evidence of 
record, other than the veteran's statements, suggesting that 
the back treatment in service was etiologically related to 
the current back disability.  This was the last final denial 
on any basis.  The current claim to reopen was received in 
March 1993.

The Board remanded the case in September 2003 for further 
development, and the veteran was sent a letter in February 
2004, requesting additional evidence in support of his claim. 
No response was received from the veteran. The correspondence 
was not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received the notification. See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)). Written 
arguments have been received from the veteran's 
representative.

The evidence added to the record since the April 1990 Board 
decision includes VA outpatient treatment records from 1992 
to 1993; statements from the appellant and his friend, 
asserting that service connection is warranted for a back 
disability. and SSA disability records. 

The Board finds that the VA outpatient records reflect post-
service treatment, and is duplicative of previously 
considered evidence. In a February 1999 statement, the 
veteran's friend indicated leaving Guam before the veteran 
did. He recalled that the veteran told him that after he left 
Guam, the veteran had injured his head and neck when a window 
fell on him. The Board finds the lay statement duplicative of 
the veteran's prior statements of record and of little 
probative value in that it merely recites the veteran's 
account of the incident. Further, as lay persons, neither the 
veteran nor his friend is competent to provide an opinion 
concerning medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Therefore, none of the statements 
of the appellant or his friend is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. Similarly, SSA records relate to VA post-service 
treatment and are either redundant or duplicative of earlier 
records, and are not new and material evidence to reopen the 
claim.

In sum the Board finds the evidence added to the record 
mostly cumulative in nature. It does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered to 
fairly consider the merits of the claim.

Accordingly, the Board must conclude that new and material 
evidence has not been presented to reopen the appellant's 
claim for a back disability.

B. Claim to Reopen - Bilateral Hearing Loss

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claim to 
reopen. Therefore, no further development with respect to 
this matter is required under the VCAA or the implementing 
regulations.

The veteran's claim for service connection for an ear 
condition was originally denied in a May 1979 rating action. 
The veteran asserted ear disability from trauma of a window 
falling on his head in service. A subsequent attempt to 
reopen the claim was last denied in an April 1990 Board 
decision which recharacterized the disability as bilateral 
sensorineural hearing loss (hereinafter bilateral hearing 
loss). 

Although in his current claim to reopen the veteran asserted 
an alternative theory of hearing loss as due to military 
noise exposure from working as a mechanic on flight line 
crash fire stations, the Board notes that this amounts to the 
same issue. See Ashford v. Brown, 10 Vet. App. 120 (1997) 
(reliance upon a new etiological theory is insufficient to 
transform a claim into a separate and distinct, or new, 
claim).

Since the April 1990 Board decision, the veteran has 
submitted evidence which includes a statement received at the 
RO in June 1999, asserting that he was assigned to the flight 
line as a mechanic at the Vance, Foster, Anderson, and 
Lockbourne Air Force bases during his tour of duty from 1952 
to 1956. He asserted that his assignment at Lockbourne 
resulted in the worst military noise exposure because he was 
assigned to duty and living quarters in a station in close 
proximity to the runway. He asserted exposure to noise from 
planes, provided a list of the models of planes, and stated 
that he was never provided hearing protection and had 
complained in service of pain in his ears, to no avail.

The Board finds that this evidence is not cumulative or 
redundant, contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's hearing 
loss, and is so significant that it must be considered to 
fairly consider the merits of the claim. Accordingly, it is 
new and material and this claim is reopened.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a back disability is denied.

Reopening of the claim of entitlement to service connection 
for bilateral hearing loss is granted.


	(CONTINUED ON NEXT PAGE)


REMAND

The veteran contends that service connection for hearing loss 
is warranted because it is the result of airplane noise 
exposure while serving as a mechanic on the flight line. The 
evidence currently of record does not include the veteran's 
service personnel records documenting his military 
assignments as asserted. 

The record reflects a January 1986 audiological examination 
showing findings of bilateral hearing loss, and a March 1989 
VA examination reports a history of chronic exposure to high 
noise levels in the workplace. Given the above, the veteran 
should be afforded a VA examination to determine the etiology 
of any currently present hearing loss disability.

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The RO should obtain the veteran's 
service personnel file reflecting 
chronological records of his military 
assignments.

2.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination to determine if 
he has hearing loss disability for VA 
compensation purposes, and if so, the 
etiology thereof. The claims folder must 
be made available to and reviewed by the 
examiner, and the examiner should note 
such review in the examination report. 
Any indicated studies should be 
performed. The presence of hearing loss 
disability for VA compensation purposes 
must be confirmed or ruled out. If the 
veteran is found to have hearing loss 
disability for VA compensation purposes, 
the examiner should provide an opinion 
based on the examination results and the 
review of the claims folder as to whether 
it is likely, unlikely, or at least as 
likely as not that the current hearing 
loss disability is etiologically related 
to military noise exposure. The rationale 
for all opinions expressed must be 
provided.

3.  The RO should also undertake any 
other development it determines to be 
indicated.

4.  The RO should then adjudicate the 
issue of entitlement to service 
connection based on a de novo review of 
all pertinent evidence. If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case to the appellant and his 
representative and afford them the 
requisite opportunity for response before 
the claims folder is returned to the 
Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case. No action is required of the 
veteran until he is otherwise notified. The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


